As filed with the Securi ties and Exchange Commission on April 7, 2017 . Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CLIPPER REALTY INC. (Exact name of registrant as specified in its charter) Maryland 47-4579660 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4611 12 th Avenue, Suite 1L Brooklyn, NY 11219 (Address of Principal Executive Offices) Clipper Realty Inc. 2015 Omnibus Incentive Compensation Plan Clipper Realty Inc. 2015 Non-Employee Director Plan (Full Title of the Plan) David Bistricer Co-Chairman and Chief Executive Officer Clipper Realty Inc. 4611 12 th Avenue, Suite 1L Brooklyn, NY 11219 (Name and Address of Agent for Service) (718) 438-2804 (Telephone Number, Including Area Code, of Agent for Service) Copy to: Christina T. Roupas , Esq. Winston & Strawn LLP 35 W. Wacker Dr. Chicago, IL 60601 (312) 558-5600 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”): Large accelerated filer☐ Non-accelerated filer☒ Accelerated filer☐ Smaller reporting company☐ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (
